Citation Nr: 0203513	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds with surgical scars to the abdomen, presently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right flank, presently evaluated as 10 
percent disabling.

3.  Entitlement to a separate compensable rating for 
residuals of shell fragment wounds resulting in neurological 
impairment of the right lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In reviewing the claims folder, it 
appears that there was some confusion as to the benefits that 
the veteran was seeking, and the issues were initially stated 
as entitlement to service connection for a back disorder and 
a right leg disability.  However, it appears that in a June 
2001 conference with the VA Decision Review Officer, the 
issues were clarified, and are best stated as shown on the 
title page.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  It is important to note that with respect 
claims requiring new and material evidence the VCAA states 
that, "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in April 2001 the RO notified the 
veteran of its duty to him under the VCAA. 

In reviewing the record, the Board finds that a remand of 
this case is required because the issues currently on appeal 
are inextricably intertwined with the issue of entitlement to 
a separate compensable rating for residuals of shell fragment 
wounds resulting in neurological impairment of the right 
lower extremity.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they 
are so closely tied to together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered). 

In reviewing the claims file, it is evident that the veteran 
has only been rated for the scarring resulting from the shell 
fragment wounds.  However, upon a study of the service 
medical records and the May 1970 VA medical examination, it 
appears that he sustained a penetrating, if not through and 
through wound to Muscle Group XX, and that an exploratory 
laparotomy was performed to determine whether internal organs 
were damaged by the shell fragments.  An evaluation of muscle 
damage must be performed.

Furthermore, the veteran was denied increased ratings based 
on May and August VA medical examinations.  A review of these 
examinations reflects that they were for the purpose of 
determining the veteran's psychiatric impairment.  He has not 
been afforded a thorough VA orthopedic examination since 
1991.  During the 1991 VA medical examination, it was 
suggested by the examiner that there was nerve damage of the 
nerves leading to the right lower extremity, and the veteran 
has consistently complained of low back and leg pain.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of any health care providers, 
VA or private, who provided treatment or 
hospitalization for his shell fragment 
wounds.  Of particular interest are 
inpatient and outpatient records from the 
VA Medical Center (VAMC) in Columbia, 
South Carolina during the periods from 
March 1970 to March 1977, September 1977 
to July 1999, and July 2001 to the 
present.  After obtaining the necessary 
releases, the RO should then contact the 
providers and request copies of all 
relevant medical records that have not 
previously been obtained.  All records 
should be associated with the claims 
file.  The RO is to document all attempts 
to obtain records, and notify the veteran 
if attempts to obtain any of these 
records fail. 

2.  Once all of the obtainable medical 
records identified by the veteran to 
include the VAMC records are in the RO's 
possession, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations to ascertain 
the nature and severity of the residuals 
of the veteran's gun shot wound.  The 
claims file must be made available to and 
reviewed by the physicians in conjunction 
with the examinations.  A notation to the 
effect that this record review took place 
should be included in the examination 
reports.  Any test or studies deemed 
appropriate by physicians to make these 
determinations should be undertaken.  The 
physicians should report all findings in 
detail.

The orthopedic examination must include 
the identification of any muscle injuries 
associated with the shell fragment wounds 
and the physician should comment as to 
whether the shell fragment wounds of the 
right flank was a through-and-through 
wound of the affected muscle group.  The 
neurologist should comment on any 
neurological impairment resulting from 
the shell fragment wounds, and comment on 
the findings made during the October 1991 
VA examination.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should adjudicate all four 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




